DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Domestic Benefit
Present application 17/365,063 filed 07/01/2021 is a continuation of 16/533,370 filed 08/06/2019 now U.S. Patent 11,081,357. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 10-2018-0162195 filed in Republic of Korea dated 12/14/2018) required by 37 CFR 1.55 electronically retrieved 07/18/2021.
Information Disclosure Statement
Noted that references listed in parent application 16/533,370 are considered in present application. References from parent application will NOT be listed on an issued patent of present application unless aforementioned references are submitted on an information disclosure statement in present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is indefinite by being ambiguous with respect to parent claim 1. Specifically, claim 1 defines a gate structure with a drain side and a source side. Claim 6 defines the gate structure as two gates. Now, with respect to claim 6 there are two drains and two sources.  It is unclear which source sides and drain sides have antecedent basis with respect to parent claim 1 and which include the oxidation species when comparing claim 1 with claim 6. For purpose of examination with respect to claim 6 each transistor has their own source and their own drain.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0027899 A1 to Kim et al. (“Kim”) in view of US 2003/0047734 A1 to Fu et al. (“Fu”).
	Regarding independent claim 1, Kim teaches a semiconductor device (see Figure 1 and Figures 5-10; paragraph 0054), comprising:
a gate structure 110+130 (“pad oxide layer” and “gate polysilicon”; Figures 1 and 6 and 8; paragraphs 0055 and 0059) including a dielectric material 110 over a substrate 102 (“substrate”; Figure 6; paragraph 0055) and a polysilicon grain material 130 over the dielectric material 102, the gate structure 110/130 including a source side 140 (“source region”; Figure 10; paragraph 0064) and a drain side 150 (“drain region”; Figure 10; paragraph 0064);
an oxidation promotion species (“fluorine”; Figure 6; paragraphs 0065-0057) doped on the drain side 150 of the gate structure 110/130 to increase a thickness of the dielectric material 122 (“second gate insulating layer”; Figures 7-10; paragraphs 0057-0058) on the drain side 150 of the gate structure 110/130; and
a source region 142/144 (“low concentration impurity region” and “high concentration impurity region”; Figure 10; paragraph 0043) and a drain region 152/155 (“low concentration impurity region” and “high concentration impurity region”; Figure 10; paragraph 0043)  formed in the substrate 102, 
wherein the source region 142/144 and the drain region 152/155 are formed to laterally extend to overlap (see Figure 10: 142/144 and 152/155 gate and the gate dielectric overlap 142/144 and 152/155) with the source side 140 and the drain side 150 of the gate structure 120/122/130, respectively.
	Kim teaches of a transistor with a polysilicon-grain gate. 
Kim does not make clear if the polysilicon-grain gate is columnar-grain. 
Fu makes clear in background Figure 8, paragraph 0004 that conventionally the  polysilicon gate 802 is columnar and is doped in order to reduce resistance. The columnar grains contribute to dispersing the dopant throughout the gate. 
Fu also makes clear in invention of Figure 1 that the polysilicon gate contains top columnar polysilicon sections 104/110 in paragraphs 0016-0017 that provides fast diffusion of dopants which is preferable. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Fu with Kim would have been beneficial as best stated by Fu in paragraphs 0004 and 0017 in order to dope the polysilicon gate and lower resistance by at least providing a section of the polysilicon gate that is columnar for fast diffusion of dopants.  
Regarding claim 2, Kim teaches wherein the oxidation promotion species includes fluorine (F) (see Figure 1 and paragraph 0057: fluorine ions).
Regarding claim 3, Fu in combination with Kim makes obvious wherein the dielectric material includes silicon oxide (Fu mention that the gate dielectric 304 over the columnar polysilicon 308 may be silicon oxide in paragraph 0020), and the oxidation promotion species increases a thickness of gate oxide on the drain side of the gate structure (Kim teaches the oxidation of the pad/gate oxide layer over the drain side throughout, Fu teaches the gate oxide is silicon oxide).
Regarding claim 5, Fu in combination with Kim makes obvious wherein the columnar crystal grain material includes polysilicon (i.e., Kim teaches of polysilicon gate and Fu teaches of columnar polysilicon gate layer).
Regarding claim 7, Kim teaches wherein the substrate 102 includes
a channel region (i.e., section between source and drain) that is disposed between the source region 142/144 and the drain region 152/155 and overlaps with the gate structure 110/120/122/130, and
the channel region (i.e., section between source and drain) includes at least one selected from a group including a planar channel (see Figure 10: planar), a recess channel, a fin channel, and combinations thereof.
Regarding claim 9, Kim teaches wherein the dielectric material of the gate structure includes:
a drain side dielectric material (i.e., see Figures 6-10: 110 that turns into 122 that contains fluorine) formed on the drain side 150 of the gate structure 110/120/122/130; and
a source side dielectric material (i.e., see Figures 6-10: 110 that turns into 120 that contains fluorine) formed on the source side 140 of the gate structure 110/120/122/130,
wherein the drain side dielectric material (i.e., see Figures 6-10: 110 that turns into 122 that contains fluorine) contains the oxidation promotion species (i.e., fluorine), and the drain side dielectric material (i.e., see Figures 6-10: 110 that turns into 122 that contains fluorine) is thicker (i.e., see Figure 10: 120 versus 122) than the source side dielectric material (i.e., see Figures 6-10: 110 that turns into 120 that contains fluorine).
Allowable Subject Matter
Claims 4, 8, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 4, wherein the dielectric material includes a stack of silicon oxide and a high-k material, and the oxidation promotion species increases a thickness of silicon oxide on the drain side of the gate structure.
Claim 8 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 8, wherein the channel region includes a doped channel that is doped with a P-type impurity that contacts the source side of the gate structure, and the doped channel does not overlap with the drain side of the gate structure.
Claim 10 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 10, wherein the dielectric material of the gate structure has a thickness that gradually and continuously increases from the source side of the gate structure toward the drain side of the gate structure.
Claim 11 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 11, a columnar crystal grain portion including the columnar crystal grain material and formed on the drain side of the gate structure; and a non-columnar crystal grain portion formed on the source side of the gate structure, wherein the columnar crystal grain portion contains the oxidation promotion species, and the non-columnar crystal grain portion contains the oxidation promotion species.

Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 6, NMOSFET gate structure and a PMOSFET gate structure, and the oxidation promotion species is included in the drain side of the NMOSFET gate structure and the source side and the drain side of the PMOSFET gate structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 September 2022
/John P. Dulka/Primary Examiner, Art Unit 2895